Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-14 and 26, drawn to an assay method for detecting an analyte.

Group II, claim(s) 15-24 and 27, drawn to a lateral flow assay strip.

Group III, claim(s) 25, drawn to a kit.




As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).

WHEN CLAIMS ARE DIRECTED TO 
MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or

(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of:
a lateral flow assay for detecting analyte in a sample, that can be a liquid biological sample; 
a receiving area; 
a blocking zone; 
a test zone downstream, comprising immobilized tag (capture agents) capable of binding ligand; 

optionally, a control zone on the lateral flow assay strip downstream from the test zone to indicate assay completion, and optionally, an absorbent pad in flow communication with the lateral flow assay strip and located downstream from the control zone;
a blocking area between a collection area and the assay strip;
a conjugate strip containing label-receptor conjugates
This element cannot be a special technical feature under PCT Rule 13.2 because the element is shown in the prior art in view of Babu et al. (US 2013/017559 A1) in view of Mink et al. (US 2012/149124 A1).  

In particular, Babu et al. discloses a lateral flow assay strip for detecting an analyte from a liquid biological sample (lateral flow assay for detecting analyte in a
sample, that can be a liquid biological sample; paragraphs [0057], [0058], [0077]) comprising a sample receiving area (sample application zone (receiving area); paragraph [0076]), a blocker area (blocking zone; paragraph [0127]), a test zone downstream from the conjugate area comprising immobilized capture agents capable of binding ligand (a test zone downstream, comprising immobilized tag (capture agents) capable of binding ligand; paragraphs [0095], [0096], [0107]), wherein a fraction of the ligand binding sites is occupied with ligand-target conjugates (zone includes immobilized tag conjugates and second binding partner(fraction of the ligand binding sites are occupied with ligand target conjugates); paragraphs [0096], [0107]), optionally, 
lateral flow assay strip and located downstream from the control zone.
Babu et al. does not explicitly disclose wherein the blocker area is downstream from the sample receiving area, and that a conjugate area downstream from the blocker area contains label-receptor conjugates.
However, Mink et al. discloses a blocking area downstream from the sample receiving area (including a blocking area between a collection area and the assay strip;
abstract, paragraph [0015]), and a conjugate area downstream from the blocking area containing label-receptor conjugates (a conjugate strip containing label-receptor conjugates; paragraphs [0018], [0089], [0094]).
Therefore, it would have been prim facie obvious to one of ordinary skill in the art, at the time of the invention, to have modified the system, as previously disclosed by Babu et al., for the integration of a conjugate area containing label-receptor conjugates downstream of the blocker area, which is downstream of the application zone, as taught by Mink et al., as the previous disclosure by Babu et al. includes a lateral flow assay with an application site, blocking site, and detection site, and the Mink et al. reference discloses a lateral flow assay (paragraph [0013]) with a blocking site downstream of the application site, and a conjugation area downstream of the blocking zone, wherein the conjugation site contains label receptor conjugates, and this combination would provide the feature of prevention of blocking analytes in the detection zone, and the label-receptor conjugates would allow for binding of the conjugates that would otherwise have been lost to elution or would not have migrated to the detection zone.


Therefore, in light of the disclosures of Babu et al. in view of Mink et al., the technical feature linking the inventions of Groups I-III does not constitute a special technical feature as defined by PCT Rule 13.2, as it does not define a contribution over the prior art.


Election of Species
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

Applicant is also required to elect a single species from each of the following lists.
The species are as follows:
One species for the type of analyte (see claim(s) 3, 17  26, 27)
Applicant is required to elect a specific type of analyte from among the recited analytes or a specific combination thereof.

Where a single claim defines alternatives of a Markush group, the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature.  
	(A)	all alternatives have a common property or activity; AND

	(B)(1)	a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR

	(B)(2)	in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.

	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.

	The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  


Types of analytes
share a common structure in that they are all:
molecules to be detected 
the common structures are not a significant structural element because it represents only a small portion of the compound structures and does not constitute a structurally distinctive portion in view of Mink et al., who teach: multiple types of analytes ([0045]). Further, the compounds of these groups do not belong to a recognized class of chemical compounds.  

Furthermore, the species are independent or distinct because as disclosed, the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.

One species for the type of target-ligand conjugate configuration (see claim(s) 13, 14)
target-ligand conjugate added to the developer solution
target-ligand conjugate downstream of the sample receiving area

The common configurations are not a significant structural element because it represents only a small portion of the compound configurations and does not constitute a structurally distinctive portion in view of Babu et al., who teach: a fraction of the ligand 

Furthermore, the species are independent or distinct because as disclosed, the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.

One species for the type of ligand-target conjugate (see claim(s) 9, 24)
Applicant is required to elect a specific type of ligand-target conjugate from among the recited analytes or a specific combination thereof.

The common conjugates are not a significant structural element because it represents only a small portion of the conjugate configurations and does not constitute a structurally distinctive portion in view of Babu et al., who teach: ligand-target conjugates (zone includes immobilized tag conjugates and second binding partner(fraction of the ligand binding sites are occupied with ligand target conjugates); paragraphs [0096], [0107]).  

Furthermore, the species are independent or distinct because as disclosed, the different species have mutually exclusive characteristics for each identified species. In 

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: all claims are generic. 


Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be 

Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

	The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 



Notice of Possible Rejoinder
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Claims are restricted. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELA E. FUENTES whose telephone number is (571) 270-1008.  The examiner can normally be reached on Monday Thursday 10:00 http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEF/
Examiner, Art Unit 1641

/OLIVIA M. WISE/Primary Examiner, Art Unit 1631